Citation Nr: 0948939	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from March 1965 to December 
1966.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    


FINDINGS OF FACT

1.	The record indicates that the Veteran served in Vietnam 
during the mid 1960s.    

2.	The Veteran died on April [redacted], 1983.  

3.	The Veteran's death certificate notes respiratory arrest, 
due to a fractured cervical spine as a result of a motor 
vehicle accident, as the cause of the Veteran's death.      

4.	At the time of the Veteran's death, the Veteran was not 
service connected for any disorders.    

5.	The preponderance of the evidence indicates that the 
Veteran's cause of death is not related to his service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to DIC benefits based on the 
Veteran's death.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2005 and January 2007.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
appellant of the evidence needed to substantiate her claim, 
and of the elements of her claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  VA advised the appellant 
of the respective duties of the VA and of the appellant in 
obtaining evidence needed to substantiate her claim.  VA 
requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA notified the appellant 
prior to the rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).   
 
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  The RO obtained a VA medical opinion 
regarding the appellant's claim.  And VA afforded the 
appellant the opportunity to appear before one or more 
hearings to voice her contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Appellant's Claim

The Veteran served on active duty between March 1965 and 
December 1966.  The record also indicates that he served in 
Vietnam during this period.    

In April 1983, the Veteran died from a motor vehicle 
accident.  The record indicates that the Veteran died from 
heart failure due to a severed spinal chord at C-2.  And the 
record indicates that the Veteran, the driver of the vehicle 
involved in the accident, was intoxicated at the time of the 
crash.  

In July 2005, the appellant claimed service connection for 
cause of the Veteran's death, and entitlement to Dependency 
and Indemnity Compensation (DIC).  

The appellant claims that the Veteran developed alcoholism as 
a result of traumatic events he experienced during his 
service in Vietnam.  She contends that the alcoholism 
eventually caused the intoxication that led to his death in 
April 1983.  The appellant maintains that the Veteran 
developed a psychiatric disorder in Vietnam as a result of 
combat and non-combat stressors experienced in Vietnam.  She 
stated that the Veteran was "shot down three times" while 
serving onboard army helicopters.  She stated that the 
Veteran served at an army "outpost mortared almost 
nightly."  She stated that the Veteran was wounded in the 
buttocks by shrapnel.  And she stated that the Veteran 
incurred a psychiatric disorder from witnessing dead bodies 
while serving on "dead body pick up."  

	Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).    

DIC benefits may be paid to a Veteran's surviving spouse in 
certain instances, including when a Veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  A Veteran's death will be considered as having been 
due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312 (2009).    


	Evidence 

In this matter, the evidence of record consists of service 
treatment records, service personnel records, VA treatment 
records, a letter from a private psychologist dated in 
October 2005, an opinion from a VA examiner dated in December 
2005, and of lay statements from the appellant and relatives 
of the Veteran.  

Service treatment records, to include the Veteran's December 
1966 discharge report of medical examination, are negative 
for a psychiatric disorder and for a wound to the buttocks.  
But the Board notes that, in his December 1966 report of 
medical history, the Veteran noted a positive response to the 
inquiry, "nervous trouble of any sort."  

Service personnel records are negative for any psychiatric 
disorder.  These records do not indicate combat involvement 
either.  According to the Veteran's DD-214, the Veteran's MOS 
does not indicate combat service.  His DD Form 214 notes his 
army MOS as a helicopter mechanic.  The DD Form 214 does not 
indicate that he was assigned or participated in combat 
duties.  None of the Veteran's awarded medals or decorations 
shows combat service.  The Veteran's DD Form 214 shows that 
the Veteran was awarded the National Defense Service Medal, 
the Good Conduct Medal, Air Medals, Marksman Rifle Medal, the 
Vietnam Service Medal, and Vietnam Campaign Medal.  These 
medals do not indicate combat service.  The Veteran's DD Form 
214 and personnel records show that the Veteran did not 
receive a Combat Infantryman Medal, a Purple Heart Medal, or 
any other decoration that would indicate combat service.  
Under the heading "wounds," the Veteran's DD-214 indicates 
"none."  And the record contains no evidence - such as 
"buddy statements" - supporting the appellant's assertion 
that the Veteran served in combat.  See 38 U.S.C.A. § 1154 
(West 2002) (in the case of Veterans of combat, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary).  See also 38 C.F.R. § 
3.304(d) (2009).

The Board does note, however, that the Veteran was awarded 
his Air Medals for "sustained aerial flight in support of 
combat ground forces" and for multiple "aerial missions 
over hostile territory."  

The VA treatment records indicate that the Veteran was 
treated for alcoholism in August 1976, and that, pursuant to 
an Agent Orange examination in June 1982, symptoms such as 
excessive drinking, alcohol abuse, and tremors were noted.  

The lay statements of record support the appellant's claim 
that the Veteran's service related to his excessive drinking.  

In August 2005, the Veteran's sister stated that the 
Veteran's army experiences changed him, that he drank alcohol 
to forget the army, and that he was "shot down on missions" 
while serving as a helicopter "gunner" and "crew chief."  

The appellant stated in August 2005 that the Veteran served 
in the "White Knights," was "shot down three times," was 
stationed in a "combat zone," and stated that she believed 
that the Veteran drank alcoholically because of trauma 
incurred during duties pursuant to "dead body pick up."  

In November 2005, the appellant stated that the Veteran's 
"outpost [was] mortared almost nightly."  She reiterated 
her claim that the Veteran incurred mental trauma from "dead 
body pick up."  And she indicated that the army supplied the 
Veteran with alcohol during his service in Vietnam.  

In November 2006, the Veteran's sister in law stated that the 
Veteran indicated to her that he blamed his drinking on his 
Vietnam experiences.  She stated that he reported to her 
nightmares, flashbacks, and a heightened startle response.  
And she reported that the Veteran indicated that he drank 
during his R&R periods.  

Likewise, the Veteran's brother, in November 2006, attributed 
the Veteran's drinking to his service.  He stated that the 
Veteran told him that he drank alcohol to forget memories of 
what he saw in Vietnam.  

In March 2008, the appellant stated that the Veteran "was 
charged with collecting and dispositioning of the bodies of 
dead soldiers", that his helicopter was shot down "on three 
different occasions", that he incurred a shrapnel wound to 
his buttocks, and that, as a result of this 
"stress/anxiety" the Veteran "drank steadily" from 
discharge to "the point that his drinking took his life."  

The October 2005 private medical opinion states that, 
"[a]ccording to the information told me" by the appellant, 
the Veteran's service in Vietnam "was most likely a 
significant factor in his excessive use of alcohol and his 
death."  The psychologist stated that the Veteran "was in 
heavy combat, was required to retrieve bodies, and at the 
time was supplied alcohol by the Army."  And the 
psychologist stated that, "[f]rom the time he was discharged 
until his death he was a heavy user of alcohol" and 
"reported nightmares" to the appellant which were relieved 
by alcohol.    

The December 2005 VA opinion states that the record was not 
sufficiently detailed to enable him to render an opinion on 
the issue of whether the Veteran's drinking was secondary to 
his experiences in Vietnam.  



	Analysis

In this matter, the appellant's claim to cause of death, and 
to DIC benefits, rests on her assertion that the Veteran had 
a psychiatric disorder as a result of combat and non-combat 
stressors in Vietnam, that such a disorder led to excessive 
post-service drinking, and that the service-related drinking 
resulted in the car accident that caused death.  In order for 
the appellant to recover under her theory of causation here, 
the evidence must not preponderate against (1) her assertion 
that the Veteran did in fact experience the reported 
stressors in Vietnam; (2) her assertion that the Veteran had 
a psychiatric disorder following service; and (3) her 
assertion that the post-service psychiatric disorder caused 
the Veteran's drinking, which led to his death.  38 C.F.R. § 
3.312.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  

The Board has reviewed the claims file to determine whether 
the evidence of record supports the appellant's theory.  The 
Board has found, however, that no competent medical evidence 
of record demonstrates that the Veteran had a psychiatric 
disorder at the time of his death.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability").  
Moreover, even if the record showed that the Veteran had a 
psychiatric disorder at the time of death, there is no 
evidence of record showing that he incurred such a disorder 
during service.  And, even if the record contained a 
diagnosis of a psychiatric disorder and contained evidence 
demonstrating an in-service stressor that caused the 
disorder, there is no competent medical evidence of record 
stating that the disorder caused the Veteran's excessive 
drinking.  38 C.F.R. § 3.312.

In making these determinations the Board finds that neither 
the lay statements of record, nor the October 2005 
psychologist's statement, are sufficient to support the 
appellant's claim here.  

With regard to the lay statements, the Board notes that the 
lay witnesses, to include the appellant, are lay persons 
without medical training and expertise.  As such, none of 
these witnesses is qualified to render a probative medical 
opinion on whether the Veteran incurred a psychiatric 
disorder during service, or if so, whether such a disorder 
led to alcoholism.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  These witnesses are only competent to comment on 
observable symptomatology such as symptoms they may have 
observed in the Veteran.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  None is competent to comment, however, on the 
cause of the Veteran's symptoms and, in particular, whether 
they are attributable to service.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 C.F.R. § 
3.159(a)(2).  

For the same reasons, the Board finds the October 2005 
opinion of no probative value here.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (the Board must account for the 
evidence it finds persuasive or unpersuasive).  As stated, 
the psychologist based her opinion on information provided to 
her by the appellant.  Based on input solely provided by the 
appellant, the psychologist related the Veteran's drinking 
and death with his service.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based on the recitations of a 
claimant).  This psychologist did not indicate a review of 
the claims file, or of any other evidence other than that 
offered by the appellant.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

And finally, the Board notes that no evidence of record 
supports the foundation of the appellant's contentions here - 
that the Veteran experienced mental trauma during his service 
in Vietnam.  As indicated earlier, a review of the Veteran's 
service treatment records, service personnel records, and VA 
treatment records yields no information showing that the 
Veteran engaged in combat with the enemy, underwent combat 
attacks by the enemy, or witnessed dead bodies.  Rather, the 
evidence indicates that the Veteran's duties were limited to 
those of a helicopter mechanic who flew over combat 
activities, but did not engage in such activities.  

In sum, the record does not show that the Veteran engaged in 
combat or witnessed dead bodies in Vietnam, does not show 
that he was diagnosed with a psychiatric disorder as a result 
of his service in Vietnam, and does not show that such a 
disorder led to the excessive drinking which contributed to 
the accident that caused his death.  A finding of service 
connection for cause of the Veteran's death, and for the 
award of DIC benefits, is therefore not warranted in this 
matter.  See 38 C.F.R. §§ 3.303, 3.312.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


